Citation Nr: 0308393	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  99-18 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to an effective date earlier than August 5, 1997, 
for the assignment of a 10 percent rating for the service-
connected tinnitus.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States








ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 9, 1969 to 
October 3, 1975.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the RO.  

This Board remanded the case to the RO for further 
development of the record in December 2000.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The initial VA examination in December 1975 shows that 
the veteran was suffering from persistent tinnitus due to the 
exposure to acoustic trauma during combat in the Republic of 
Vietnam.  

3.  The now service-connected tinnitus is likely shown to 
have been compensably disabling on October 4, 1975, the day 
following separation from military service.  




CONCLUSION OF LAW

An effective date of October 4, 1975, for the assignment of a 
10 percent rating for the service-connected tinnitus is 
warranted.  38 U.S.C.A. §§ 5107, 5110, 7104 (West 2002); 
38 C.F.R. § 3.400 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the May 1999 Statement of the 
Case and December 2002 Supplemental Statement of the Case 
issued during the pendency of the appeal, the veteran and his 
representative have been advised of the law and regulations 
governing his claim, and have been given notice of the 
information needed to substantiate a claim for an earlier 
effective date.  

Likewise, in a February 2002 letter, the veteran stated that 
he was aware of the VCAA and understood that the new 
provisions covered his claim.

Hence, given the favorable action taken hereinbelow, 
adjudication of this appeal, without another remand to the RO 
for specific consideration of the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran contends that he is entitled to an effective date 
earlier than August 5, 1997, for the assignment of a 10 
percent evaluation for the service-connected tinnitus.  

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for an increased evaluation will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2002).  

The effective date of an award of service connection is the 
day after separation from service or the date entitlement 
arose, if the claim is received within one year of separation 
from service, otherwise, the date of receipt of the claim or 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(ii) (2002).  

Furthermore, the effective date of an award of service 
connection based on new and material evidence following an 
earlier denial is the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  

The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2) (2002).  

Finally, the Board notes that the effective date of any award 
on the basis of a liberalizing law is fixed in accordance 
with the facts found, but cannot be earlier than the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2002); see also Routen v. 
West, 142 F.3d 1434 (1998).  

In this case, the Board notes that the veteran filed a claim 
for entitlement to service connection for bilateral hearing 
loss in October 1975.  

A careful review of the veteran's service medical records 
shows that he suffered a head injury in 1970 resulting in ear 
problems, including hearing loss.  

Following the veteran's submission of the October 1975 claim 
for bilateral hearing loss, the veteran underwent a VA 
examination in December 1975 when he reported complaints of 
having tinnitus secondary to the head injury that he suffered 
in May 1970.  

In a July 1998 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent evaluation, 
effective on August 5, 1997.  

Thereafter, in a September 1998 rating decision, the RO 
granted an earlier effective date for service connection and 
assigned a noncompensable rating, effective on October 4, 
1975.  

The RO also assigned an earlier effective date for the 10 
percent rating for the service-connected tinnitus on August 
5, 1996.  Specifically, the RO reported that, when the 
veteran was examined for hearing loss in 1975, the examiner 
diagnosed the veteran as having frequent tinnitus and that 
there was no other indication of tinnitus in the record.  

Thus, the RO held that the identification of tinnitus in 1975 
should have been accepted as an informal claim and that the 
January 1976 rating decision should have granted service 
connection for tinnitus on October 4, 1975, the day following 
discharge from service.  Therefore, the RO held that the 
January 1976 and July 1998 rating decisions were clearly and 
unmistakably erroneous for not establishing service 
connection for tinnitus on October 4, 1975.  

Following the September 1998 rating decision, the veteran 
filed a Notice of Disagreement in December 1998 claiming that 
the RO erred in not granting service connection for tinnitus 
in the January 1976 decision and that he should be entitled 
to an earlier effective date for the grant of 10 percent, as 
he has suffered from persistent tinnitus symptoms following 
the in-service head trauma.  

As to the rating criteria for tinnitus, the Board notes that 
the regulations were revised on March 18, 1976.  Prior to the 
May 1976 regulation change, a 10 percent rating was assigned 
for brain disease due to trauma with purely subjective 
complaints of headache, dizziness, insomnia, tinnitus, etc. 
recognized as symptomatic of brain trauma.  38 C.F.R. 
§ 4.124a including Diagnostic Codes 6260, 8045 (1975).  

The revised rating criteria provides a 10 percent rating for 
tinnitus, persistent as a symptom of a head injury, 
concussion or acoustic trauma.  38 C.F.R. § 4.84b including 
Diagnostic Code 6260 (1976).  

As stated hereinabove, the effective date of any award on the 
basis of a liberalizing law is fixed in accordance with the 
facts found, but cannot be earlier than the effective date of 
the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2001); see also Routen v. West, 142 F.3d 1434 
(1998).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991); but see 38 U.S.C.A. § 
5110(g) (holding that when an increase is awarded pursuant to 
a change in the law, the effective date shall not be earlier 
than the effective date of the new law).  

Given the procedural and medical history of the veteran's 
case, the Board finds that he is entitled to an effective 
date of October 4, 1975, for the assignment of a 10 percent 
rating for the service-connected tinnitus.  

In this regard, the December 1975 VA examination is 
considered an informal claim of service connection for 
tinnitus, as the RO previously found.  See 38 C.F.R. 
§§ 3.155, 3.157 (2002).  Likewise, the Board finds that the 
July 1998 rating decision granting service connection for 
tinnitus was issued in response to the December 1975 informal 
claim, unfortunately over twenty years later.  

Accordingly, since the veteran suffered a head trauma in 
service that resulted in tinnitus, as diagnosed immediately 
following service, an earlier effective date is warranted.  

The veteran did meet the criteria required for a 10 percent 
rating under the old rating criteria (i.e. subjective 
complaints of tinnitus as a result of head trauma) in effect 
at the time of the December 1975 VA examination or filing of 
the informal claim.  

Therefore, since the informal claim was filed within one year 
of service, the Board finds that an earlier effective date 
when it was factually ascertainable that a 10 percent rating 
is warranted on October 4, 1975, the first day following the 
veteran's separation from military service.  




ORDER

An earlier effective date of October 4, 1974, for the 
assignment of a 10 percent rating for the service-connected 
tinnitus is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

